Name: Commission Regulation (EEC) No 2731/80 of 21 October 1980 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 80 Official Journal of the European Communities No L 285/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2731/80 of 21 October 1980 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 1488 /79 (*); whereas in particular the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 6 (7) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 1312/80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme (J), and in particular Article 7 thereof, Article 1 In accordance with the provisions of Regulation (EEC) No 303/77 the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein .Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas , therefore, delivery should be affected in accordance with the rules laid down in Commission O OJ No L 148 , 28 . 6 . 1968 , p . 13 . O OJ No L 204, 28 . 7 . 1978 , p . 6 . O OJ No L 134 , 31 . 5 . 1980 , p . 14 . ( 4) OJ No L 43 , 15.2 . 1977, p . 1 . O OJ No L 181 , 18 . 7 . 1979, p . 20 . No L 285/2 Official Journal of the European Communities 29. 10. 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1980 . For the Commission Finn GUNDELACH Vice-President 29. 10. 80 Official Journal of the European Communities No L 285/3 ANNEXC) Consignment A B 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary 3 . Country of destination Honduras |&gt; Jamaica 4 . Total quantity of the consignment 515 tonnes 200 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil (J) To manufacture from intervention butter 7 . Special characteristics and/or packaging (3) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Aceite de matequilla / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Honduras' 'Butteroil / Gift of the European Economic Community to Jamaica / For free distribution' 9. Delivery period Delivery in December 1980 Delivery in November 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) ' 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 10 November 1980  No L 285/4 Official Journal of the European Communities 29. 10 . 80 Consignment C D 1 . Application of Council Regu ­ lations : . (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2. Beneficiary &gt; Guinea Conakry &gt; Sierra Leone 3. Country of destination J J 4. Total quantity of the consignment 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6. Origin of the butteroil (J) To manufacture from intervention butter 7 . Special characteristics and/or packaging (') In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la Communaute Ã ©conomique europÃ ©enne a la rÃ ©pu ­ blique de Guinde' 'Butteroil / Gift of the European Economic Community to Sierra Leone' 9. Delivery period Loading as soon as possible and at the latest 15 November 1980 10 . Stage and place of delivery Port of unloading Conakry (deposited on the quay or in lighters) Port of unloading Freetown (deposited on the quay or in lighters) 11 . Representative of the beneficiary responsible for reception (4) Secretariat d'Ã tat chargÃ © de la cooperation internationale PrÃ ©sidence de la Republique Conakry National Authorizing Officer, Office of the Vice-President, Tower Hill PO Box 1420, Freetown 12. Procedure to be applied to determine the costs or supply Mutual agreement 13 . Expiry of the time limit for submission of tenders \ 29 . 10 . 80 Official Journal of the European Communities No L 285/5 Consignment E F 1 . Application of Council Regu ­ lations : ( (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary I Ghana I Syria 3 . Country of destination J J 4. Total quantity of the consignment 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6. Origin of the butteroil (*) To manufacture from intervention butter 7 . Special characteristics and/or packaging (J) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees In 20 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to the Republic of Ghana' 'Butteroil / Don de la Communaute Ã ©conomique europÃ ©enne si la rÃ ©pu ­ blique arabe syrienne / A distribuer gratuitement' 9 . Delivery period Delivery as soon as possible and at the latest 15 November 1980 Delivery in December 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) \ 12. Procedure to be applied to determine the costs of supply Mutual agreement Tender 13. Expiry of the time limit for submission of tenders  12 noon on 10 November 1980 No L 285 /6 Official Journal of the European Communities 29 . 10 . 80 Consignment G H 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary 3 . Country of destination |&gt; Ethiopia WFP Egypt 4 . Total quantity of the consignment 1 000 tonnes (s) 360 tonnes 5 . Intervention agency responsible for delivery German 6. Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and/or packaging (5) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Ethiopia / For free distribution' 'Egypt 644 X / Butteroil / Alexandria / Gift of the European Economic Community / Action of the WFP' 9 . Delivery period Loading in December 1980 Delivery in December 1980 10 . Stage and place of delivery Port of unloading Assab (deposited on the quay or in lighters) Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception (4) Relief and Rehabilitation Commission Assab 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 10 November 1980 29. 10 . 80 Official Journal of the European Communities No L 285/7 Consignment I K 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary WFP 3 . Country of destination India Nepal 4 . Total quantity of the consignment 500 tonnes 77 ¢ 5 tonnes 5 . Intervention agency responsible for delivery German French 6. Origin of the butteroil (2) To manufacture from intervention butter 7. Special characteristics and/or packaging (J) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging See note (') See note (7) 9 . Delivery period Delivery in January 1981 Delivery in November 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 10 November 1980  No L 285/8 Official Journal of the European Communities 29 . 10 . 80 Consignment L M N 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary WFP 3 . Country of destination Somalia Tanzania Pakistan 4. Total quantity of the consignment 300 tonnes 150 tonnes 60 tonnes 5 . Intervention agency responsible for delivery French 6. Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and/or packaging (3) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Somalia 2294 / Butteroil / Mogadishu / Gift of the European Economic Community / Action of the WFP' Tanzania 2247 / Butteroil / Tanga / Gift of the Euro ­ pean EconomicCommunity / Action of the WFP' 'Pakistan 2306 / Butteroil / Karachi / Gift of the European Economic Community / Action of the WFP' 9. Delivery period Delivery in December 1980 Delivery in November 1980 10. Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 10 November 1980 29 . 10 . 80 Official Journal of the European Communities No L 285/9 Consignment O 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary &gt;  Tanzania 3 . Country of destination J 4. Total quantity of the consignment 400 tonnes 5 . Intervention agency responsible for delivery German 6. Origin of the butteroil (J) To manufacture from intervention butter 7 . Special characteristics and/or packaging (J) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Tanzania' 9 . Delivery period Delivery in December 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) Peter Ernst Eiffe, Ost-West-Strafie 51 , 2000 Hamburg 11 , telex : 2161489 PEE D 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 10 November 1980 No L 285/ 10 Official Journal of the European Communities 29 . 10 . 80 Consignment P Q 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 1313 /80 (EEC) No 940/79 (general reserve) 2 . Beneficiary Cape Verde I Jamaica 3 . Country of destination J J 4. Total quantity of the consignment 250 tonnes 200 tonnes 5 . Intervention agency responsible for delivery German United Kingdom 6 . Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and/or packaging (') In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Dom da Comunidade EconÃ ³mica Europeia a Republica de Cabo Verde' 'Butteroil / Gift of the European Economic Community / For free distribution' 9 . Delivery period Loading as soon as possible and at the latest 30 November 1980 10. Stage and place of delivery Port of unloading Praia (deposited on the quay or in lighters) Port of unloading Kingston (deposited on the quay or in lighters) 11 . Representative of the beneficiary responsible for reception (4) Monsieur le Directeur de l'EMPA Praia  lies du Cap Vert National Planning Agency, 39 Bar ­ bados Avenue, Kingston 5, Jamaica Tel . 9261480  9269324, telex Foreign Affairs 2374  2114 12. Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 29 . 10 . 80 Official Journal of the European Communities No L 285/ 11 Notes : ( 1) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. (2) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal . (J) Other than those set out in Annex II to Regulation (EEC) No 303/77. (4) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77. (5) Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product published along with the Regulation in the 'C' edition of the Official Journal . (*) Inscriptions on the packing :  for 200 tonnes : 'India 2206 III / Butteroil / Bombay / Gift of the European Economic Community / Action of the WFP'.  for 150 tonnes : 'India 2206 III / Butteroil / Kandla / Gift of the European Economic Community / Action of the WFP'.  for 150 tonnes : 'India 2206 III / Butteroil / Cochin / Gift of the European Economic Community / Action of the WFP. (') Inscriptions on the packing :  for 60 tonnes : 'Nepal 2232 / Butteroil / Calcutta / Gift of the European Economic Community / Action of the WFP*.  for 17-5 tonnes : 'Nepal 2505 q / Butteroil / Calcutta / Gift of the European Economic Community / Action of the WFP\